PER CURIAM.
In response to the state’s appeal from the trial court’s ruling granting suppression of evidence and discharge, counsel for appellee filed a memorandum brief confessing error and a motion for leave to withdraw. Proceeding in the manner outlined in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 19 L.Ed.2d 493 (1967), this court permitted appellee thirty days within which to file a statement of points. Appellee has not filed his brief or statement. Accordingly, we hold that the state’s appeal has merit. See United States v. Garcia, 741 F.2d 363 (11th Cir.1984); United States v. Torres, 741 F.2d 1323 (11th Cir.1984). Cf. State v. Suco, 521 So.2d 1100 (Fla.1988) (owner of premises, not casual visitor, has standing to challenge search as violative of fourth amendment rights).
Reversed and remanded for further proceedings.